Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               RESPONSE TO AMENDMENT

Based on Applicants’ amendment, filed on 8/16/2021, see page 2 through page 18, of remark, with respect to calculation of claims 17, 18, and amended claims 1, 3, 9, 10, 13 and 14, have been fully considered but they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made in view of Bhavani S. Bagepally et al (Relationship of Clinical and Cognitive Variables with Brain Morphometric Abnormalities in Alzheimer’s Disease: a Voxel Based Morphometric Study Using 3-Tesla MRI) in view of Mori et al (Pub. No.: U.S. 2018/0314691 A1). 
           Examiner respectfully would like to point out, this is a response, to proposed amendments that were initiated by the Examiner with applicant’s representative. Examiner suggested ways to clarify the independent claim or amend the claim that may overcome the prior art of record, but no agreement was reached at this time, and applicant requested an Office action. Also Examiner state it that based on the amended claims , response going to be final and new ground of rejection.


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-4, 9-10 and 13-14 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhavani S. Bagepally et al (Relationship of Clinical and Cognitive Variables with Brain Morphometric Abnormalities in Alzheimer’s Disease: a Voxel Based Morphometric Study Using 3-Tesla MRI) in view of Mori et al (Pub. No.: U.S. 2018/0314691 A1). 
           Regarding claim 1, Bhavani discloses an information output apparatus, comprising: a first table that stores relevance, which is correlation values (relationship), between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test (see title, Relationship of Clinical and Cognitive Variables with Brain Morphometric Abnormalities in Alzheimer’s Disease: a Voxel Based Morphometric Study Using 3-Tesla MRI).
           Also page 235, columns 1-2, Alzheimer’s dementia (AD) is associated with widespread structural and functional brain alterations. Structural Magnetic Resonance images (MRI) allows in vivo visualization of brain structure in 3-dimension (3D). MRI also helps in early diagnosis, differential diagnosis, as well as predicting the severity and progression of Alzheimer’s disease (AD). A number of unbiased and objective techniques are available for better understanding of diseased brain structures. Voxel-based morphometry (VBM) is a method for examining brain morphometry using structural MRI. VBM is a statistical approach using 3D T1-weighted MRI, 
           Also the GM loss in AD has been reported in many areas that mediate functional, goal-oriented activities of daily living which include temporal, frontal, occipital, and limbic (different brain area) regions [5, 6]. GM atrophy is reported to be better correlated with cognitive decline than with white matter (WM) lesions [7, 8]. Some of the commonly used cognitive assessment tools in AD, like Alzheimer’s disease Assessment Scale-Cognitive subscale (ADASCog) and Mini mental status examination (MMSE) have shown that cognitive decline is related with regional GM degeneration in the left temporal lobe. It has also been suggested that the ADAS-Cog and MMSE may reflect different aspects of the underlying brain changes observed in AD with ADAS-Cog being better correlated with GM integrity and MMSE with a more global reduction in both GM and WM.
           Also page 237, column 2, the statistical analyses were performed using R Cran Statistical Package. Univariate “comparisons” of demographic characteristics between patients with and controls were performed used Pearson’s chi square test while continuous variables were analyzed using independent samples t-test. “Correlation tests were performed” using Pearson’s “correlation analysis” for continuous variables and Spearman rank based “correlation test” for ordinal variables. Statistical significance was noted at p < 0.05. Statistical parametric mapping (SPM): optimized voxel based morphometry analyses, Group comparisons for cerebral GM morphometric differences were performed between patients with AD and controls with age, gender, CDR,ICV and TBV as covariates using Analysis of Covariance (ANCOVA) within the framework of general linear model (GLM) in SPM5. The corrections for multiple comparisons 
           Table 1.(test table or index) Socio-demographic and clinical characteristics of study samples Alzheimer's Dementia.
 (n=34) Controls (n=28) Males (n=16) Females (n=18) Males (n=13) Females (n=15) Age (years) 70.5 ± 8.3 67 ± 6.4 68.7 ± 5.9 66.3 ± 6.5 Duration of illness (years) 3.3 ± 2.2 3.1 ± 3.1 - - HMSE * 16.8 ± 7.6 9.9 ± 6.6 30.4 ± 0.8 30.6 ± 0.5 EASI * 7.1 ± 2.5 9.3 ± 2.4 0 0 CDR 1.75 ± 0.7 2.2 ± 0.7 0 0 GMV (mm3 ) * 488.8 ± 49 459.8 ± 149 532.3 ± 63 507.3 ± 24 WMV(mm3 ) * 371.3 ± 51 325.3 ± 39 404.1 ± 42 379.7 ± 56 TBV (mm3 ) * 860 ± 89 785.1 ± 125 936.4 ± 95 886.9 ± 73 ICV(mm3 ) 1418 ± 107 1386.3 ± 354 1392 ± 182 1280.9 ± 128 .
           at least one of processor configured to input the brain areas; and read and output relevance of the plurality of test items of the dementia diagnostic test corresponding to the brain areas or one or more test items of the dementia diagnostic test, which have relevance exceeding a threshold value among the plurality of test items of the dementia diagnostic test, from the first table based on the input brain areas and the first table (see page 239, Figure 2. VBM comparison between AD and controls. Statistical Parametric map rendered on the template image showing the result of 2 sample t-test between AD patients and matched controls at “threshold” of 0.2, and PFDR corrected p gender, and intracranial volume as covariates, and 2B: corresponding design matrix, 2C: with age, gender and total brain volume as covariates, 2D: corresponding design matrix.
           Also page 240, Figure 3. HMSE Correlation with gray matter. Statistical Parametric map rendered on the template image showing the result of positive correlation of HMSE score with 
           Table 2. VBM results of correlation analysis on GM morphometry with HMSE scores among combined sample (AD + control) at significance level of p (uncorrected) and adjusted for age, gender and ICV, X coor Y coor Z coor Brain regions (brain area) Braodmann areas -46.53 27.80 -7.28 Left Inferior Frontal Gyrus Brodmann area 47 4.95 55.39 -18.75 Right Medial Frontal Gyrus Brodmann area 11 -17.82 -32.60 -10.98 Left Limbic Lobe Parahippocampal Gyrus Brodmann area 35 -28.71 -4.93 -20.78 Left Limbic Lobe Parahippocampal Gyrus Amygdala -27.72 10.91 -34.19 Left Superior Temporal Gyrus Brodmann area 38 -19.80 -29.86 -14.49 Left Cerebellum Anterior Lobe Culmen - 33.66 52.13 13.05 Right Superior Frontal Gyrus Brodmann area 10 5.94 53.42 0.09 Right Medial Frontal Gyrus - -4.95 11.66 58.37 Left Superior Frontal Gyrus Brodmann area 6.
           However regarding claim 1, Bhavani, discloses, (see page 239, Figure 2. VBM comparison between AD and controls. Statistical Parametric map rendered on the template image showing the result of 2 sample t-test between AD (Alzheimer’s disease or dementia), patients and matched controls at “threshold” of 0.2, and PFDR corrected p gender, and intracranial volume as covariates, and 2B: corresponding design matrix.
           But does not explicitly state, based on amended claim, “dementia diagnostic test exceeding a threshold value”.
           On the other hand Mori in the same field of “brain examination and dementia diagnostic test discloses (see abstract, receiving imaging data including image elements of at least one region of interest of the subject; segmenting the imaging data of the region of interest into a plurality of sub-regions, where each sub-region (brain region) includes a portion of the image 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bhavani invention according to the teaching of Mori because to combine, Bhavani method analyzing the test between AD (Alzheimer’s disease or dementia), patients and matched controls at “threshold” value, and PFDR corrected p gender, and intracranial volume as covariates, that is taught by the Bhavani invention according to the teaching of Mori that, a corresponding abnormality factor “exceeds the threshold”, value, would provide a more accurate and improved method of mapped brain images, which can easily be implemented in a medical system for analyzing brain images and correlating brain atrophy or disease to test items.
           Regarding claim 2, Bhavani discloses the information output apparatus according to claim 1, wherein the plurality of brain areas are brain areas divided corresponding to a Broadmann's brain map (see page 241, column 1, paragraph, 2, the specific brain regions that showed a significant positive correlation with cognitive status using VBM include Brodmann’s areas 6, 10, 11 47 in frontal lobe apart from left parahippocampal gyrus (BA 35), left amygdala, left superior temporal gyrus (BA 38) and left cerebellum (Figure 3). Brodmann area 10 or the rostral prefrontal cortex has been consistently reported to have a role in event-based prospective Table 2. VBM results of correlation analysis), Brain regions Braodmann areas -46.53 27.80 -7.28 Left Inferior Frontal Gyrus Brodmann area 47 4.95 55.39 -18.75 Right Medial Frontal Gyrus Brodmann area 11 -17.82 -32.60 -10.98 Left Limbic Lobe Parahippocampal Gyrus Brodmann area 35 -28.71 -4.93 -20.78 Left Limbic Lobe Parahippocampal Gyrus Amygdala -27.72 10.91 -34.19 Left Superior Temporal Gyrus Brodmann area 38 -19.80 -29.86 -14.49 Left Cerebellum Anterior Lobe Culmen - 33.66 52.13 13.05 Right Superior Frontal Gyrus Brodmann area 10 5.94 53.42 0.09 Right Medial Frontal Gyrus - -4.95 11.66 58.37 Left Superior Frontal Gyrus Brodmann area 6).
           Regarding claim 3, Bhavani discloses an information output apparatus, comprising: a first table that stores relevance, which is correlation values, between a plurality of divided brain areas of a brain image captured by a magnetic resonance imaging (MRI) apparatus and a plurality of test items of a dementia diagnostic test (see title, Relationship of Clinical and Cognitive Variables with Brain Morphometric Abnormalities in Alzheimer’s Disease: a Voxel Based Morphometric Study Using 3-Tesla MRI (see title, Relationship of Clinical and Cognitive Variables with Brain Morphometric Abnormalities in Alzheimer’s Disease: a Voxel Based Morphometric Study Using 3-Tesla MRI.
           Also page 235, columns 1-2, Alzheimer’s dementia (AD) is associated with widespread structural and functional brain alterations. Structural Magnetic Resonance images (MRI) allows in vivo visualization of brain structure in 3-dimension (3D). MRI also helps in early diagnosis, differential diagnosis, as well as predicting the severity and progression of Alzheimer’s disease (AD). A number of unbiased and objective techniques are available for better understanding of diseased brain structures. Voxel-based morphometry (VBM) is a method for examining brain 
           Also the GM loss in AD has been reported in many areas that mediate functional, goal-oriented activities of daily living which include temporal, frontal, occipital, and limbic regions [5, 6]. GM atrophy is reported to be better correlated with cognitive decline than with white matter (WM) lesions [7, 8]. Some of the commonly used cognitive assessment tools in AD, like Alzheimer’s disease Assessment Scale-Cognitive subscale (ADASCog) and Mini mental status examination (MMSE) have shown that cognitive decline is related with regional GM degeneration in the left temporal lobe [9]. It has also been suggested that the ADAS-Cog and MMSE may reflect different aspects of the underlying brain changes observed in AD with ADAS-Cog being better correlated with GM integrity and MMSE with a more global reduction in both GM and WM.
           Also page 237, column 2, the statistical analyses were performed using R Cran Statistical Package. Univariate “comparisons” of demographic characteristics between patients with and controls were performed used Pearson’s chi square test while continuous variables were analyzed using independent samples t-test. Correlation tests were performed using Pearson’s correlation analysis for continuous variables and Spearman rank based correlation test for ordinal variables. Statistical significance was noted at p < 0.05. Statistical parametric mapping (SPM): optimized voxel based morphometry analyses, Group comparisons for cerebral GM morphometric differences were performed between patients with AD and controls with age, gender, CDR,ICV and TBV as covariates using Analysis of Covariance (ANCOVA) within the framework of 
           Table 1. Socio-demographic and clinical characteristics of study samples Alzheimer's Dementia.
 (n=34) Controls (n=28) Males (n=16) Females (n=18) Males (n=13) Females (n=15) Age (years) 70.5 ± 8.3 67 ± 6.4 68.7 ± 5.9 66.3 ± 6.5 Duration of illness (years) 3.3 ± 2.2 3.1 ± 3.1 - - HMSE * 16.8 ± 7.6 9.9 ± 6.6 30.4 ± 0.8 30.6 ± 0.5 EASI * 7.1 ± 2.5 9.3 ± 2.4 0 0 CDR 1.75 ± 0.7 2.2 ± 0.7 0 0 GMV (mm3 ) * 488.8 ± 49 459.8 ± 149 532.3 ± 63 507.3 ± 24 WMV(mm3 ) * 371.3 ± 51 325.3 ± 39 404.1 ± 42 379.7 ± 56 TBV (mm3 ) * 860 ± 89 785.1 ± 125 936.4 ± 95 886.9 ± 73 ICV(mm3 ) 1418 ± 107 1386.3 ± 354 1392 ± 182 1280.9 ± 128);
           at least one of processor configured to: input the test items of the dementia diagnostic test; and2Customer No.: 31561Docket No.: 092349-US-1007-PCT(CA)Application No.: 16/786,977 read and output relevance of the plurality of brain areas corresponding to the test items of the dementia diagnostic test or one or more brain areas, which have relevance exceeding a threshold value among the plurality of brain areas, from the first table based on the input test items of the dementia diagnostic test and the first table (see page 239, Figure 2. VBM comparison between AD and controls. Statistical Parametric map rendered on the template image showing the result of 2 sample t-test between AD patients and matched controls at “threshold” of 0.2, and PFDR corrected p gender, and intracranial volume as covariates, and 2B: corresponding design matrix, 2C: with age, gender and total brain volume as covariates, 2D: corresponding design matrix (refere to test item).
           Also page 240, Figure 3. HMSE Correlation with gray matter. Statistical Parametric map 
           Table 2. VBM results of correlation analysis on GM morphometry with HMSE scores among combined sample (AD + control) at significance level of p (uncorrected) and adjusted for age, gender and ICV, X coor Y coor Z coor Brain regions Braodmann areas -46.53 27.80 -7.28 Left Inferior Frontal Gyrus Brodmann area 47 4.95 55.39 -18.75 Right Medial Frontal Gyrus Brodmann area 11 -17.82 -32.60 -10.98 Left Limbic Lobe Parahippocampal Gyrus Brodmann area 35 -28.71 -4.93 -20.78 Left Limbic Lobe Parahippocampal Gyrus Amygdala -27.72 10.91 -34.19 Left Superior Temporal Gyrus Brodmann area 38 -19.80 -29.86 -14.49 Left Cerebellum Anterior Lobe Culmen - 33.66 52.13 13.05 Right Superior Frontal Gyrus Brodmann area 10 5.94 53.42 0.09 Right Medial Frontal Gyrus - -4.95 11.66 58.37 Left Superior Frontal Gyrus Brodmann area 6.
           However regarding claim 1, Bhavani, discloses, (see page 239, Figure 2. VBM comparison between AD and controls. Statistical Parametric map rendered on the template image showing the result of 2 sample t-test between AD (Alzheimer’s disease or dementia), patients and matched controls at “threshold” of 0.2, and PFDR corrected p gender, and intracranial volume as covariates, and 2B: corresponding design matrix.
           But does not explicitly state, based on amended claim, “dementia diagnostic test exceeding a threshold value”.
           On the other hand Mori in the same field of “brain examination and dementia diagnostic test discloses (see abstract, receiving imaging data including image elements of at least one region of interest of the subject; segmenting the imaging data of the region of interest into a 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bhavani invention according to the teaching of Mori because to combine, Bhavani method analyzing the test between AD (Alzheimer’s disease or dementia), patients and matched controls at “threshold” value, and PFDR corrected p gender, and intracranial volume as covariates, that is taught by the Bhavani invention according to the teaching of Mori that, a corresponding abnormality factor “exceeds the threshold”, value, would provide a more accurate and improved method of mapped brain images, which can easily be implemented in a medical system for analyzing brain images and correlating brain atrophy or disease.
Regarding claim 4, Bhavani discloses the information output apparatus according to claim 3, wherein the plurality of brain areas are brain areas divided corresponding to a Broadmann's brain map (see page 241, column 1, paragraph, 2, the specific brain regions that showed a significant positive correlation with cognitive status using VBM include Brodmann’s areas 6, 10, 11 47 in frontal lobe apart from left parahippocampal gyrus (BA 35), left amygdala, left superior temporal gyrus (BA 38) and left cerebellum (Figure 3). Brodmann area 10 or the Table 2. VBM results of correlation analysis), Brain regions Braodmann areas -46.53 27.80 -7.28 Left Inferior Frontal Gyrus Brodmann area 47 4.95 55.39 -18.75 Right Medial Frontal Gyrus Brodmann area 11 -17.82 -32.60 -10.98 Left Limbic Lobe Parahippocampal Gyrus Brodmann area 35 -28.71 -4.93 -20.78 Left Limbic Lobe Parahippocampal Gyrus Amygdala -27.72 10.91 -34.19 Left Superior Temporal Gyrus Brodmann area 38 -19.80 -29.86 -14.49 Left Cerebellum Anterior Lobe Culmen - 33.66 52.13 13.05 Right Superior Frontal Gyrus Brodmann area 10 5.94 53.42 0.09 Right Medial Frontal Gyrus - -4.95 11.66 58.37 Left Superior Frontal Gyrus Brodmann area 6).
With regard to claims 9-10 and 13-14, the arguments analogous to those presented above for claim 1, 2, 3 and 4 are respectively applicable to claims 9-10 and 13-14.     

                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667   
September 10, 2021